Exhibit 10.1
 
LETTER AMENDMENT TO FORBEARANCE AGREEMENT
 
 
Dated as of September 14, 2009
 
To:
 the Agent and Lenders party to

 
 the Forbearance Agreement

 
 referred to below



 
Ladies and Gentlemen:
 
We refer to the Forbearance Agreement dated as of September 3, 2009 (the
“Forbearance Agreement”; capitalized terms used herein and not defined herein
shall have the meanings ascribed thereto in the Forbearance Agreement) among
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Lenders under the Credit Agreement referred to therein (in such capacities, the
“Agent”), the Lenders party thereto, NORTEK, INC. (the “Specified U.S.
Borrower”), VENTROL AIR HANDLING SYSTEMS INC. (the “Canadian Borrower” and,
together with the Specified U.S. Borrower and each other Borrower from time to
time party to the Credit Agreement referred to therein, the “Borrowers”), and
the other Loan Parties (as defined in the Credit Agreement referred to therein).
 
We hereby request, and the Required Lenders hereby agree, that the Forbearance
Agreement be hereby amended as follows:
 
(a) Section 2(g) of the Forbearance Agreement is hereby amended by replacing
“September 15, 2009” therein with “September 18, 2009”.
(b) The definition of “Nortek Plan” contained the Forbearance Agreement is
hereby amended by replacing “September 15, 2009” therein with “September 18,
2009”.
This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the Loan Parties and the Required Lenders or, as to any of
the Required Lenders, advice satisfactory to the Agent that such Lender has
executed this Letter Amendment.
 
On and after the effectiveness of this Letter Amendment, each reference in the
Forbearance Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Forbearance Agreement, and each reference in the
Loan Documents to the “Forbearance Agreement”, shall mean and be a reference to
the Forbearance Agreement, as modified hereby.  The forbearance agreements
contained in the Forbearance Agreement, as modified hereby, shall be binding on
all Lenders in accordance with Section 11.01 of the Credit Agreement.
 
The Forbearance Agreement and each of the other Loan Documents, as specifically
amended or otherwise modified by this Letter Amendment, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.  The execution, delivery and effectiveness of this Letter Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Secured Party or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  Nothing contained in this Letter Amendment and no action by, or
inaction on the part of, any Secured Party or the Agent shall, or shall be
deemed to, directly or indirectly (i) constitute a consent to or waiver of any
past, present or future violation of any provision of the Credit Agreement or
any other Loan Document, (ii) except as expressly set forth herein, amend,
modify or operate as a waiver of any provision of the Credit Agreement or any
other Loan Document or of any right, power, or remedy of the Agent or any
Secured Party thereunder or (iii) constitute a course of dealing or other basis
for altering any obligation of the Loan Parties under the Loan Documents or any
other contract or instrument. The Loan Parties and the Required Lenders hereby
agree that this Letter Amendment shall be a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.
 
Each Loan Party ratifies and reaffirms the validity and enforceability (without
defense, counterclaim or offset of any kind and not subject to any avoidance,
reduction, recharacterization, subordination (whether equitable, contractual or
otherwise but subject to the Intercreditor Amendment), counterclaim,
cross-claim, defense, disallowance, impairment, objection or any challenges
under any applicable Law or by any Person) of the Liens and security interests
granted to secure any of the Obligations to and for the benefit of the Secured
Parties, pursuant to the Loan Documents.  Each Loan Party acknowledges and
agrees that all such Liens and security interests granted by it secure, and
shall continue to secure, the Obligations and the Guaranties from and after the
date hereof.
 
This Letter Amendment may be executed by one or more of the parties to this
Letter Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Any party hereto may execute and deliver a counterpart of this
Letter Amendment by delivering by facsimile transmission or electronic mail in
portable document format a signature page of this Letter Amendment signed by
such party, and such signature shall be treated in all respects as having the
same effect as an original signature.
 
This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
 

 
Very truly yours,
 
NORTEK, INC., as the Specified U.S.
Borrower and as a Guarantor
 
 
By:  /s/Edward J. Cooney
Name:  Edward J. Cooney
Title:    Vice President and Treasurer
     
VENTROL AIR HANDLING SYSTEMS INC.,
As the Canadian Borrower
 
By:  /s/Edward J. Cooney
Name:  Edward J. Cooney
Title:    Vice President and Treasurer






 
AIGIS MECHTRONICS, INC.
BROAN-MEXICO HOLDINGS, INC.
BROAN-NUTONE LLC
BROAN-NUTONE STORAGE SOLUTIONS LP
CES GROUP, INC.
CES INTERNATIONAL LTD.
CLEANPAK INTERNATIONAL, INC.
ELAN HOME SYSTEMS, L.L.C.
GEFEN, INC.
GOVERNAIR CORPORATION
GTO, INC.
HC INSTALLATIONS, INC.
HOMELOGIC LLC
HUNTAIR, INC.
INTERNATIONAL ELECTRONICS, INC.
LINEAR H.K. LLC
LINEAR LLC
LITE TOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH-WEBCO, INC.
NILES AUDIO CORPORATION
NORDYNE INC.
NORDYNE INTERNATIONAL, INC.
NORTEK INTERNATIONAL, INC.
NUTONE LLC
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD, INC.
PANAMAX INC.
RANGAIRE GP, INC.
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SPEAKERCRAFT, INC.
TEMTROL, INC.
WDS LLC
XANTECH CORPORATION
ZEPHYR CORPORATION
 
 
as a Borrower and Guarantor
 
 
By:        /s/ Edward J. Cooney             
Name:  Edward J. Cooney
Title:     Vice President and Treasurer
 
(of entity listed or as an officer of the managing member, sole member or
general partner)












 
BROAN-NUTONE CANADA INC.
INNERGY TECH INC.
VENMAR CES, INC.
VENMAR VENTILATION INC.
VENMAR VENTILATION (H.D.H.) INC.
 
as a Guarantor
 
 
By:   /s/ Edward J. Cooney                      
Name:  Edward J. Cooney
Title:     Vice President and Treasurer





 
 
Acknowledged and Agreed:



 
BANK OF AMERICA, N.A.,

 
as Agent





By:
/s/ Richard Levenson

 
Name:  Richard Levenson

 
Title:    Senior Vice President



 
BANK OF AMERICA, N.A.,

 
as U.S. L/C Issuer and Canadian L/C Issuer





By:
/s/ Richard Levenson

 
Name:  Richard Levenson

 
Title:    Senior Vice President







Acknowledged and Agreed:


WELLS FARGO FOOTHILL, LLC
 
By:        /s/ Ilene Silberman
Name:  Ilene Silberman
Title:     Vice President



Acknowledged and Agreed:


WELLS FARGO FOOTHILL CANADA ULC
 
By:        /s/ Sanat Amladi
Name:  Kurt Duerfeldt
Title:    Vice President




